—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of interfering with a prison employee when he, along with two other inmates, rushed past a correction officer and through a door the officer was attempting to secure. He challenges the administrative determination on the grounds, inter alia, that the misbehavior report failed to adequately specify his role in the incident and *695that the determination is not supported by substantial evidence.
Initially, inasmuch as petitioner failed to challenge the specificity of the misbehavior report at the administrative hearing, he has failed to preserve this claim for review (see, Matter of Ramos v Coughlin, 200 AD2d 846). Nevertheless, were we to consider this contention, we would find it to be without merit since the misbehavior report sufficiently described the incident in which petitioner, was involved, including the fact that he rushed past the correction officer as the officer was attempting to secure the door. We further find that the misbehavior report, as well as the testimony of the correction officer who attempted to secure the door, provide substantial evidence supporting the administrative determination. We have considered petitioner’s remaining claim and find it to be unpersuasive.
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.